DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 6, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 4, 5, 9, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2017/0262109) in view Baek (US Publication 2020/0089347) and in further view of Ahn (US Publication 2016/0147361).
Regarding independent claim 1, Choi teaches a touch sensor module, comprising: 
a touch sensor layer including a visual area, a bending area and a pad area; (Referring to Figs. 2A/2B, Ahn teaches of having a touch sensor layer, which comprises touch layer, 700 in the visual area, DA, a bending area, BAX (comprising touch wires, 720) and a pad area, 2A (terminal unit, 20) comprising touch terminals, 22);
a flexible circuit board electrically connected to the touch sensor layer on the pad area of the touch sensor layer (In [0062], Choi teaches that the touch terminals, 22 located in the pad area, 20/2A are electrically connected to a flexible printed circuit board (FPCB));
Although Choi teaches of having a FPCB and a touch sensor layer and an optical layer disposed on the visual area of the touch sensor layer (Layer 610, located over the display area and therefore would inherently have to be optically transmittable for the display in a visual area, DA of a portion of the touch sensor layer) and a filling layer (600, which covers a bending area, BA), Choi does not explicitly teach:
a supporting structure partially covering the flexible circuit board and the touch sensor layer;.... the optical layer being spaced apart from the supporting structure in a horizontal direction such that a gap is formed between the optical layer and the supporting structure; 
However, in the same field of endeavor, Baek illustrates in Figs. 2/3, a touch screen wherein a supporting structure, 94 is partially covering a flexible circuit board (FPC), 80 and a touch sensor layer, comprising touch sensor substrate, 10, which supports sensing electrodes, 22b, touch wirings, 42 and touch pads, 60.  Additionally, Baek illustrates an optical layer, 90 that is spaced apart from the support structure, 94 to provide a gap (See Fig. 4) and may include a polarizing film, anti-reflection film or the like ([0058]).  Baek also illustrates in Fig. 4 of a filling layer, 400 (resin, [0103]) at least partially filling the gap.
Choi teaches a base process/product of a touch display device comprising a touch sensor layer, an optical layer and a FPC, which the claimed invention can be seen as an improvement in that the device provides techniques for reducing costs and defects in bent displays ([0006]).  Baek teaches a known technique of a supporting structure partially covering the flexible circuit board and the touch sensor layer;.... the optical layer being spaced apart from the supporting structure in a horizontal direction such that a gap is formed between the optical layer and the supporting structure that is comparable to the base process/product.
Baek’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi and the results would have been predictable and resulted in a supporting structure partially covering the flexible circuit board and the touch sensor layer;.... the optical layer being spaced apart from the supporting structure in a horizontal direction such that a gap is formed between the optical layer and the supporting structure, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a filling layer at least partially filling the gap; (Baek illustrates a filling layer, 400 at least partially filling the gap in Fig. 4);
Although both Choi and Baek illustrates a touch screen layer on top of a display panel, they do not explicitly illustrate:
and an adhesive layer formed on a bottom surface of a portion of the touch sensor layer in the visual area.
However, in the same field of touch screen display comprising an FPC, Ahn illustrates in Fig. 7 of having a main panel adhesive member, 51c formed on the bottom of the touch panel (touch sensor layer), 53 and a display panel, 31 and located in the visual area (see transparent area of 65a of window substrate, 65 in other Figures).
The combination of references (Choi and Baek) disclose a base process/product of a touch display device (touch sensor module) comprising a touch sensor layer and a visual area, which the claimed invention can be seen as an improvement in that device provides techniques for reducing costs and defects in bent displays (Choi, [0006]).  Ahn teaches a known technique of providing an adhesive layer formed on a bottom surface of a portion of the touch sensor layer in the visual area that is comparable to the base process/product.
Ahn’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in an adhesive layer formed on a bottom surface of a portion of the touch sensor layer in the visual area, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 4, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, wherein:
the touch sensor layer includes: 
sensing electrodes arranged on the visual area; (Choi, visual area, DA and touch screen layer, 700, Fig. 2A and includes touch electrodes, 710 ([0069]));
and traces branched from the sensing electrodes to extend to the bending area and the pad area (Choi, touch wires, 720 which extend through the bending area, BA to the pad area.  See Fig 2B).
Regarding dependent claim 5, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 4, wherein:
end portions of the traces are electrically connected to the flexible circuit board on the pad area (Choi, Fig. 2B and teachings provided in [0062]).
Regarding dependent claim 9, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, wherein:
the filling layer includes an adhesive resin (Baek, [0103], “The optical adhesive layer, 400 may be formed of a resin composition....”).
Regarding dependent claim 10, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, further comprising:
a lower supporting structure formed on a bottom surface of a portion of the touch sensor layer in the bending area (Choi, substrate, 100 on a lower surface of a portion of the touch sensor layer in the bending area, BA.  Fig. 7I).
Regarding dependent claim 13, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, wherein:
the optical layer includes at least one selected from a group consisting of a polarizing plate, a polarizer, a retardation film, a reflective sheet, a luminance enhancing film and a refractive index matching film (Baek, optical film, 90 includes a polarizing film, an anti-reflection film or the like. [0058]).
Regarding dependent claim 14, Choi, as modified by Baek and Ahn, discloses a window stack structure, comprising:
 a window substrate; (Choi teaches of having a cover layer, 730 which is in the same location as window member, 500 of Baek);
and the touch sensor module according to claim 1 on a surface of the window substrate (A portion of the touch sensor module (10, 22b, pad area) is located on a bottom surface of the window substrate, 500 as illustrated in Baek, Fig. 4).
Regarding dependent claim 15, Choi, as modified by Baek and Ahn, discloses an image display device, comprising: the touch sensor module according to claim 1;
 and a display panel combined with the touch sensor layer by the adhesive layer of the touch sensor module (See teachings of Ahn and display panel main adhesive member 51c cited in claim 1).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2017/0262109) in view Baek (US Publication 2020/0089347), Ahn (US Publication 2016/0147361) and in further view of Suto (US Publication 2020/0053879).
Regarding dependent claim 2, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, wherein:
a top surface of the filling layer...(Baek illustrates the filling layer has a top surface);
The combination of references do not explicitly disclose:
a top surface of the filling layer is lower than top surfaces of the optical layer....
However, in the field of displays using FPCs, Suto illustrates in Fig. 9 of providing a gap between an optical layer, 53 ([0048]) and a structure of the FPC and wherein a top surface of filling layer, 110 (liquid resin) is lower than a top surface of an optical layer, 53.
The combination of references disclose a base process/product of a touch screen display comprising a filling layer having a top surface and located between an optical layer and a supporting structure, which the claimed invention can be seen as an improvement in that the touch screen display has improve appearance, quality, durability and reliability (Baek, [0002]).  Suto teaches a known technique of a display device comprising a FPC and a top surface of the filling layer is lower than top surfaces of the optical layer that is comparable to the base process/product.
Suto’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in a top surface of the filling layer is lower than top surfaces of the optical layer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a top surface of the filling layer is lower than top surfaces of the optical layer and the supporting structure (Baek illustrates the supporting structure at the same height as the optical layer and Suto illustrates the filling layer lower than the optical layer.  Therefore, the combination of references discloses the top surface of the filling layer is lower than top surfaces of the optical layer and the supporting structure).
Regarding dependent claim 3, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, wherein:
the filling layer partially covers a top surface of the supporting structure... (Baek, Fig. 4);
The combination of references do not explicitly disclose:
 ...and a top surface of the filling layer is lower than a top surface of the optical layer
However, in the field of displays using FPCs, Suto illustrates in Fig. 9 of providing a gap between an optical layer, 53 ([0048]) and a structure of the FPC and wherein a top surface of filling layer, 110 (liquid resin) is lower than a top surface of an optical layer, 53.
The combination of references disclose a base process/product of a touch screen display comprising a filling layer having a top surface and located between an optical layer and a supporting structure, which the claimed invention can be seen as an improvement in that the touch screen display has improve appearance, quality, durability and reliability (Baek, [0002]).  Suto teaches a known technique of a display device comprising an FPC and a top surface of the filling layer is lower than top surfaces of the optical layer that is comparable to the base process/product.
Suto’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in a top surface of the filling layer is lower than top surfaces of the optical layer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of references do not explicitly disclose the filling layer partially covers a top surface of the supporting structure and a top surface of the filling layer is lower than a top surface of the optical layer, Baek discloses that a filling layer can partially cover a top surface of a supporting structure and Suto discloses that a filling layer can be lower than a top surface of an optical.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the touch sensor module to have the filling layer partially covers a top surface of the supporting structure and a top surface of the filling layer is lower than a top surface of the optical layer, since it was known in the art to provide each of the structural aspects in different prior art to provide a display device with exceptional flatness (Suto, [0006]) and having improved appearance quality, durability, and reliability (Baek, [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2017/0262109) in view Baek (US Publication 2020/0089347), Ahn (US Publication 2016/0147361) and in further view of Lee (US Publication 2010/0075720).
Regarding dependent claim 8, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 1, wherein:
Although the combination of references disclose a supporting structure, flexible circuit board and touch sensor layer, they do not appear to explicitly disclose:
the supporting structure includes a substrate layer and a supporting layer formed on the substrate layer, wherein the supporting layer includes an adhesive material, and the supporting layer is in contact with the flexible circuit board and the touch sensor layer.
	However, in the field of touch screen displays, Lee discloses a supporting structure, 224 which is contact with a touch sheet layer, 212 and FPCB, 220 (Fig. 8) and further discloses the supporting structure having a substrate layer, 224a and a supporting layer (224b, 224c) which includes an adhesive material, 224c and the supporting layer is contact with the flexible circuit board and touch sensor either directly or indirectly via intermediate layers.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the support structure as disclosed by the combination of references, to include the feature of the supporting structure comprises a substrate layer and a supporting layer formed on the substrate layer, wherein the supporting layer includes an adhesive material, and the supporting layer is in contact with the flexible circuit board and the touch sensor layer, as disclosed by Lee, for adhering pads of the supporting structure together and provide electrically conductivity ([0114-0116]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2017/0262109) in view Baek (US Publication 2020/0089347), Ahn (US Publication 2016/0147361) and in further view of Kim (US Publication 2017/0090661).
Regarding dependent claim 11, Choi, as modified by Baek and Ahn, discloses the touch sensor module according to claim 10, wherein:
the lower supporting structure.. (Taught by Choi in claim 10, substrate 100 in bending area);
Although the combination of references disclose a lower supporting structure formed on the bottom surface of the touch sensor layer, they do not explicitly disclose:
the lower supporting structure includes a lower substrate layer, and a lower supporting layer formed on the lower substrate layer and combined with the bottom surface of the touch sensor layer, and the lower supporting layer includes an adhesive material.
However, in the field of touch screen displays with a flexible substrate, Kim illustrates in Fig. 9 of having a lower supporting structure comprising layers, SUB and PSA, wherein the lower substrate layer, SUB has a lower supporting layer, PSA formed on thereof.  The lower support layer includes an adhesive [0013].
The combination of references disclose a base process/product of a touch screen display having a lower supporting structure formed on a bottom surface of a portion of the touch sensor layer in a bending, which the claimed invention can be seen as an improvement in that the display has reduced costs and an occurrence of defects (Choi, [0006])  Kim teaches a known technique of a lower supporting structure includes a lower substrate layer, and a lower supporting layer formed on the lower substrate layer and combined with the bottom surface of the touch sensor layer, and the lower supporting layer includes an adhesive material that is comparable to the base process/product.
Kim’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in the lower supporting structure includes a lower substrate layer, and a lower supporting layer formed on the lower substrate layer and combined with the bottom surface of the touch sensor layer, and the lower supporting layer includes an adhesive material, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 12, Choi, as modified by Baek, Ahn and Kim, discloses the touch sensor module according to claim 11, wherein:
Although the combination of references disclose a lower substrate layer and a lower supporting layer, as well as, adjusting a modulus and thickness of material in a bending region o reduce stress (Choi, [0113]), they do not explicitly disclose:
the lower substrate layer has a modulus greater than that of the lower supporting layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the modulus of the lower substrate layer having a modulus greater than a lower supporting layer because such a modification would have been obvious to try as part of a finite number of identified solutions.  More specifically, Choi teaches of adjusting the thickness and modulus of layers in a bending area to reduce tensile stress of the layers in the bending area.  Therefore, the modulus adjustment of the layers in the bending area results in a finite number of identified predictable potential solutions, wherein the solutions comprise one of:
1. the lower substrate layer has a modulus greater than the lower supporting layer
2. the lower substrate layer has a modulus lower than the lower supporting layer
3. the modulus of the two layers is equal
Therefore, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2019/0340959 to Park discloses a foldable touch display with a supporting structure, flexible printed circuited board and a gap.  See Fig. 6, but does not teach a filling layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693